Case: 11-30112   Document: 00511872779     Page: 1   Date Filed: 05/31/2012




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                   FILED
                                                                  May 31, 2012
                                 No. 11-30112
                                                                  Lyle W. Cayce
                                                                       Clerk
ABDUL S. KHAN; HAJERA T. KHAN,

                                          Plaintiffs - Appellants,

v.

NEWELL NORMAND, as successor to Harry Lee, in his official capacity as
Sheriff of Jefferson Parish; TIM STIERWALD, Deputy; JOHN O’BRIEN,
Deputy; SERGEANT ASHCROFT; S. TRAPANI, Deputy; R. MARX, Deputy; J.
HECK, Deputy; D. DIONDOLILLO; J. ALVARADO, Deputy; R. DYKES, Deputy;
K. RICHARDSON, Deputy; S. HARTLEY; R. MILES, Deputy; JOSEPH HAUTH,
Doctor; RICKY BURNS, R.N.; EAST JEFFERSON GENERAL HOSPITAL,

                                              Defendants - Appellees.



                 Appeal from the United States District Court
                     for the Eastern District of Louisiana



Before BARKSDALE, GARZA, and ELROD, Circuit Judges.
PER CURIAM:
        Abdul and Hajera Khan filed this lawsuit under 42 U.S.C. § 1983 for
claims arising out of their son’s death. The district court granted summary
judgment on the basis of qualified immunity against their claims that law
enforcement personnel used excessive force in restraining him. The Khans
appealed and argue that the use of a four-point restraint in this case was
   Case: 11-30112        Document: 00511872779           Page: 2     Date Filed: 05/31/2012

                                         No. 11-30112

excessive force and the defendants were not entitled to qualified immunity. We
AFFIRM.
                                                I.
       Late on July 17, 2007, Nayeem Khan, who suffered from a mental illness,
began running around inside a Winn-Dixie store at closing time and screaming
that people outside were trying to kill him. The store’s private security guard
asked repeatedly that Khan stop, and store employees called for the police. In
the meantime, the security guard and an off-duty deputy subdued and
handcuffed Khan with his hands in front of his body.
       Arriving on the scene, the police officers escorted Khan out of the Winn-
Dixie. Khan forcefully resisted his removal from the store; thrashing his legs;
attempting to bite; and, according to one officer, reaching for an officer’s gun
belt. Outside the store, the officers moved the handcuffs to behind his body, and
Khan continued to thrash and kick. The officers then hobbled his legs and
linked the leg irons and handcuffs with an additional set of handcuffs into a
four-point restraint.1 Almost immediately thereafter, the officers noticed Khan
stopped breathing. The officers removed the hand and leg restraints and
administered CPR until an ambulance arrived. Khan began to breathe again by
the time he arrived at the hospital, but he died later that night.
       Khan’s parents sued the police officers, alleging constitutional claims for
excessive force under 42 U.S.C. § 1983 and state tort claims. Under step one of
the qualified immunity analysis, the district court concluded that the officers did
not use excessive force. In doing so, the district court compared the facts in this
case to those in two Fifth Circuit cases involving four-point restraints and claims

       1
         “This type of restraint, binding the arms and legs together behind the back with an
additional set of handcuffs, is also known colloquially as ‘hog-tying.’” Hill v. Carroll Cnty., 587
F.3d 230, 232 n.1 (5th Cir. 2009). The government points out that most of the testimony and
several undisputed facts suggest that the officers never linked the handcuffs and leg irons.
However, the district court found that one officer’s testimony is to the contrary, creating a
factual dispute that must be resolved in favor of the plaintiffs at this stage of the proceedings.
Consequently, we assume that the officers placed Khan in the four-point restraint.

                                                2
   Case: 11-30112      Document: 00511872779        Page: 3    Date Filed: 05/31/2012

                                     No. 11-30112

of excessive force. See Hill v. Carroll Cnty., 587 F.3d 230 (5th Cir. 2009);
Gutierrez v. City of San Antonio, 139 F.3d 441 (5th Cir. 1998). The district court
dismissed the federal claims for excessive force, and then declined to exercise
supplemental jurisdiction over the remaining state law claims. This appeal
followed.2
                                           II.
      We review a grant of summary judgment de novo, applying the same
standard as the district court. Time Warner Cable, Inc. v. Hudson, 667 F.3d 630,
638 (5th Cir. 2012). When evaluating a motion for summary judgment, we view
all disputed facts and inferences in favor of the non-movant. Hill, 587 F.3d at
233. “The court shall grant summary judgment if the movant shows that there
is no genuine dispute as to any material fact and the movant is entitled to
judgment as a matter of law.” Fed. R. Civ. P. 56(a).
      Qualified immunity protects government officials from money damages
unless a plaintiff shows: (1) the official violated a statutory or constitutional
right; and (2) the right was clearly established at the time of the challenged
conduct. Ashcroft v. al-Kidd, 131 S. Ct. 2074, 2080 (2011). Courts “have
discretion to decide which of the two prongs of qualified-immunity analysis to
tackle first.” Id. Because the second prong is dispositive here, we begin our
analysis with whether the right was clearly established.
      To be clearly established, “[t]he contours of the right must be sufficiently
clear that a reasonable official would understand that what he is doing violates
that right.” Anderson v. Creighton, 483 U.S. 635, 640 (1987). The appellants
argue that a four-point restraint can sometimes amount to excessive force that
is objectively unreasonable. See Gutierrez, 139 F.3d at 451. However, the use


      2
         Although the Khans initially sued the Jefferson Parish Sheriff and thirteen law
enforcement officers, the plaintiffs only challenge on appeal the summary judgment as to
seven of the deputies: Tim Stierwald, S. Trapani, R. Marx, D. Diondolillo, J. Alvarado, R.
Dykes, and K. Richardson.

                                            3
   Case: 11-30112    Document: 00511872779      Page: 4   Date Filed: 05/31/2012

                                  No. 11-30112

of a four-point restraint does not constitute excessive force per se. See Hill, 587
F.3d at 237. Therefore, we examine our case law to see whether the alleged
unlawfulness of Khan’s treatment would have been apparent to a reasonable
official. Anderson, 483 U.S. at 640.
      This court has held that a four-point restraint in a “limited set of
circumstances” may constitute excessive force. Gutierrez, 139 F.3d at 451. In
Gutierrez, the police officers approached Rene Gutierrez shortly before midnight
as he was running in circles in the middle of the street, and he told the officers
that he had “shot some bad coke.” Id. at 443. Gutierrez became violent when
placed in an EMS unit headed for a hospital, and the officers ultimately placed
him in a four-point restraint with his “legs backward at a 90-degree angle in an
‘L’ shape” and drove him to the hospital in the patrol car while he was face down
in the back seat. Id. Ten minutes into the drive, Gutierrez stopped struggling,
and by the time they arrived at the hospital, Gutierrez had no pulse and was
pronounced dead. Id. This court reversed summary judgment in favor of the
officers with a “very limited” holding that “hog-tying may present a substantial
risk of death or serious bodily harm only in a limited set of circumstances.” Id.
at 451. In doing so, the court emphasized the dangers of “hog-tying a drug-
affected person in ‘cocaine psychosis’” and distinguished other circuits that held
the use of four-point and similar restraints to be objectively reasonable. Id. at
444, 450–51.
      Eleven years after Gutierrez, this court affirmed summary judgment that
a four-point restraint was not objectively unreasonable force. See Hill, 587 F.3d
at 237. In Hill, the police responded to a fight between two women. Id. at 232.
One of the women, Debbie Loggins, left the brawl to tackle and “pummel[]” a
police officer. Id. Loggins, weighing 220 pounds, continued to kick and curse
after being handcuffed, hobbled, and eventually placed in a four-point restraint.
Id. at 232–33. The officers then placed the still struggling Loggins face down
in back of the patrol car for the twenty-nine mile drive to the jail. Id. at 233.

                                        4
   Case: 11-30112        Document: 00511872779          Page: 5     Date Filed: 05/31/2012

                                        No. 11-30112

Arriving at the jail thirty minutes later, the police discovered that Loggins was
unresponsive with no pulse, and she was soon pronounced dead. Id. The Fifth
Circuit affirmed summary judgment because the plaintiff “failed to develop a
material fact issue that the deputies’ use of four-point restraints was
unnecessary, excessively disproportionate to the resistance they faced, or
objectively unreasonable in terms of its peril.” Id. at 237.3
       We hold that Khan’s treatment did not violate a clearly established right.
Unlike in Hill, Khan was not left face down in the four-point restraint for an
extended period of time. Moreover, Khan remained under constant supervision,
which allowed the officers to remove the handcuffs and administer first aid
quickly after he stopped breathing. The fact that this court affirmed summary
judgment in Hill makes it difficult to establish that Khan’s restraint violated a
clearly established right. See Hill, 587 F.3d at 237.
       Nevertheless, the dissent contends that the “very limited” holding in
Gutierrez renders the officers’ conduct here a violation of a clearly established
right. This is incorrect for at least three reasons. First, the brevity of Khan’s
restraint and the constant supervision similarly distinguish this case from
Gutierrez. Indeed, Gutierrez explicitly based its holding on the officers’ failure
to monitor the decedent during the extended car ride, “facts bearing heavily
against the officers [that] are not in dispute.” Gutierrez, 139 F.3d at 449. See id.
at 451 (“Based on the disputed facts and undisputed facts not favoring the
officers, we cannot determine whether their conduct was objectively
reasonable.”). Second, in determining that hog-tying “may present a substantial
risk of death or serious bodily harm” to certain drug-affected people, Gutierrez
relied primarily on a study that (as this court subsequently noted) has been

       3
          Judge Stewart concurred in the result only and “would [have held] that on the record
before us, the individual sheriff’s deputies did not violate ‘clearly established’ constitutional
rights . . . in the manner in which they subdued and transported her, and they are therefore
shielded by qualified immunity even if they erred in using excessive force in the first instance.”
Hill, 587 F.3d at 232 n.*.

                                                5
   Case: 11-30112        Document: 00511872779          Page: 6     Date Filed: 05/31/2012

                                        No. 11-30112

called into question by more recent scholarship. Hill, 587 F.3d at 235 (stating
that Gutierrez “does [not] extend beyond its facts as a mirror of the then-
unchallenged San Diego Study” and observing “[a] more recent study by Dr. Tom
Neuman casts doubt on the conclusions of the San Diego Study”).4 Third, even
assuming the research in Gutierrez accurately depicts the dangers of four-point
restraints for someone in a drug-induced psychosis, Gutierrez dealt with officers
who knew the decedent had—as he told the officers—“shot some bad coke.”
Gutierrez, 139 F.3d at 449 (“Viewing these disputed facts in the light most
favorable to Gutierrez, the summary judgment record shows that the officers
knew that Gutierrez was under the influence of drugs. . . .”). The record contains
no similar knowledge by the officers in the field, despite the subsequent autopsy
report that found methamphetamine in his system, and there is evidence that
the officers thought Khan may have been suffering from a mental illness, just
as the complaint alleges. Under our precedent in Hill and Gutierrez, we cannot
say that there has been a violation of clearly established law.
       Although this is a tragic incident, police officers must often make split-
second decisions, and qualified immunity shields them from subsequent second-
guessing unless their conduct was objectively unreasonable under clearly
established law. Wagner v. Bay City, Tex., 227 F.3d 316, 321 (5th Cir. 2000).




       4
          Gutierrez itself acknowledged that some more recent scholarship contradicted its
holding—to the point that the author of the earlier studies had since conceded that hog-tying
is “physiologically neutral”—but would not consider that research because it “is not part of the
summary judgment record in this case.” Gutierrez, 139 F.3d at 451. In fact, Gutierrez cites
to Dr. Reay’s studies to support the supposed dangers of hog-tying, id. at 448, while later
observing that those same studies had been called into question and Dr. Reay himself had
changed his position, id. at 451. See Prince v. San Diego, 990 F. Supp. 1230 (S.D. Cal. 1998)
(“After Dr. Reay’s retraction, little evidence is left that suggests that the hogtie restraint can
cause asphyxia. All of the scientists who have sanctioned the concept of positional asphyxia
have relied to some degree on Dr. Reay’s work. The [University of California at San Diego
Medical Center] study has proven Dr. Reay’s work to be faulty, which impugns the scientific
articles that followed it. Like a house of cards, the evidence for positional asphyxia has fallen
completely.”).

                                                6
   Case: 11-30112      Document: 00511872779         Page: 7     Date Filed: 05/31/2012

                                      No. 11-30112

Consequently, the defendants are protected by qualified immunity even if their
conduct constituted excessive force.5
AFFIRMED.




       5
         The dissent contends that the officers’ decision to remove Khan from the store at
closing time created the need for force and was objectively unreasonable given Khan’s fear of
people outside trying to kill him. The record shows that Khan needed to leave Winn-Dixie
because the store was closing and Khan was not cooperating with store security. In hindsight,
one could argue that Khan would not have panicked again had he remained in the store, away
from those he feared were trying to kill him. Yet the officers on the scene did not enjoy our
“20/20 vision of hindsight.” Graham v. Connor, 490 U.S. 386, 396 (1989). Moreover, the
dissent points to no case indicating that removing Khan from the store would violate clearly
established law.

                                             7
   Case: 11-30112       Document: 00511872779    Page: 8   Date Filed: 05/31/2012

                                   No. 11-30112

EMILIO M. GARZA, Circuit Judge, dissenting:


      The majority concludes that the defendants in this case are entitled to
qualified immunity as a matter of law because the constitutional right at issue
was not clearly established at the time of the underlying incident. For the
following reasons, I respectfully dissent.
                                         I
      This court has twice before been confronted with a death after the
application of a four-point restraint, also known as a hog-tie. Now, for a third
time, we address whether application of the four-point restraint constitutes a
violation of the Fourth Amendment right to be free from excessive force. In
order to ascertain whether the “contours of the right” were “sufficiently clear
that a reasonable officer would understand that what he is doing violates that
right,” I revisit each of our previous cases briefly. See Anderson v. Creighton,
483 U.S. 635, 640 (1987) (“[T]he right the official is alleged to have violated must
have been ‘clearly established’ in a more particularized, and hence more
relevant, sense[.]”).
      In Gutierrez v. City of San Antonio, the defendant police officers found
Rene Gutierrez stumbling through an intersection wearing pants, but no shoes,
shirt, or other clothing. 139 F.3d 441, 442 (5th Cir. 1998). The officers observed
Gutierrez running around in circles in the street and falling on his side, and
initially thought he was intoxicated.        Id. at 442-43.   As they approached
Gutierrez, he began swinging his arms and crawling towards the officers on his
hands and knees. Id. at 443. Gutierrez screamed that he had been shot, but the
officers were unable to locate any bullet wounds on Gutierrez or anyone in
possession of a weapon nearby. Id. When the officers asked Gutierrez if he had
taken any drugs, Gutierrez replied that he had “shot some bad coke.” Id. The
officers called for medical assistance, and when the ambulance arrived Gutierrez
began pushing, kicking, yelling, and generally resisting the efforts of the medical

                                         8
   Case: 11-30112    Document: 00511872779      Page: 9   Date Filed: 05/31/2012



                                  No. 11-30112

technicians to place him in the ambulance. Id. The technicians refused to
transport Gutierrez in this excited state, and the officers agreed to take him to
the hospital in the patrol car. Id. The officers placed Gutierrez in the back seat,
and when Gutierrez began to kick wildly the officers placed him face down in a
four-point restraint. Id. By the time the officers and Gutierrez arrived at the
hospital, Gutierrez’s heart had stopped.
      Gutierrez’s family sued on behalf of Gutierrez’s estate, alleging various
constitutional violations, including the use of excessive force in violation of the
Fourth Amendment. Id. at 444. The district court denied the defendants’
motion for summary judgment, and this court dismissed the defendants’
interlocutory appeal, agreeing with the district court that Gutierrez had raised
a genuine issue of material fact with respect to whether the defendants’
application of a four-point restraint constituted excessive force. Id. at 452. In
reaching this conclusion, we relied primarily on a San Diego Police Department
study, introduced into the summary judgment record by Gutierrez, which found
that Sudden Custody Death Syndrome (SCDS) was caused by the combination
of (1) drug use, (2) positional asphyxia, (3) cocaine psychosis, and (4) hog-tying
or carotid choke holds. We concluded that Gutierrez had raised issues of
material fact with respect to each of the four factors, and had therefore
presented “sufficient evidence that hog-tying may create a substantial risk of
death or serious bodily injury in these circumstances and thereby becomes
deadly force.” Id. at 446-49.
      In Hill v. Carroll County, Mississippi, we were faced with a second four-
point restraint death. 587 F.3d 230 (5th Cir. 2009). One of the defendant-
officers in Hill was responding to a call about a fight between two women when
he arrived to find Debbie Loggins holding another woman in a headlock. Id. at
232. When Loggins refused to release the woman, the officer attempted to
handcuff her. Id. Loggins, who weighed 220 pounds, released the woman and

                                        9
  Case: 11-30112    Document: 00511872779      Page: 10   Date Filed: 05/31/2012



                                  No. 11-30112

began to attack the officer. Id. After a struggle, the officer handcuffed Loggins’s
wrists behind her back and placed her in leg restraints. Id. A second officer
arrived, and the two officers placed Loggins in a four-point restraint, linking her
handcuffs and leg restraints with an additional set of handcuffs. Id. at 232-33.
The two officers then lifted Loggins into the back seat of a patrol car, drove to
meet another officer, and placed her face down in a different car. Id. A third
officer then transported Loggins twenty-nine miles to jail. Id. at 233. Upon
arrival, Loggins was unresponsive and without a pulse. Id.
      Alice Loggins Hill, Loggins’s administratrix, sued on behalf of Loggins’s
estate, seeking damages from all three officers for violation of her Fourth
Amendment rights. Id. Specifically, Hill challenged the first two officers’
decision to place Loggins in a four-point restraint and the third officer’s failure
to monitor her during transport. Id. The district court granted motions for
summary judgment in favor of the defendants. Id. On appeal, this court
affirmed, concluding that Hill had failed to raise a genuine issue of material fact
concerning the existence of a constitutional violation. Id. at 238. Critically, the
Hill court distinguished Gutierrez on the grounds that Loggins had not shown
any of “the additional contributing or associated factors that cast doubt on the
propriety of the restraints.” Id. at 236. The court noted that Hill’s medical
expert, Dr. Spitz, “admitted that Loggins did not exhibit evidence of drug abuse
or cocaine-induced psychosis, two critical factors in the San Diego Study.” Id.
Although Dr. Spitz testified that the four-point restraint is inherently dangerous
when applied to a morbidly obese woman like Loggins, the court noted that he
“could not cite a single journal or report supporting this position.” Id.
      The district court in this case concluded that the facts surrounding Khan’s
death fell somewhere in between Gutierrez and Hill, but that Hill ultimately
controlled. The majority has taken a different route to the same conclusion,
opining that Gutierrez was a narrow holding that cannot be extended to the facts

                                        10
  Case: 11-30112     Document: 00511872779       Page: 11   Date Filed: 05/31/2012



                                      No. 11-30112

of this case, and that our decision in Hill makes it difficult to say that the law
was clearly established. The majority’s reasoning is flawed in several important
respects.
      First, this case is distinguishable from Hill on its most important fact:
Nayeem Khan was in a state of drug-induced psychosis when the restraint was
applied. Both Khan and Gutierrez had partially disrobed, were engaging in very
erratic behavior, were kicking and screaming, and were suffering from apparent
delusions. The decedent in Hill exhibited none of these characteristics. By
lumping all three cases together and comparing the actions of the officers, the
majority ignores the critical distinction between Gutierrez and Hill and takes a
view of the law that is too broad. See Anderson, 483 U.S. at 639 (noting that
whether a rule is clearly established “depends substantially upon the level of
generality at which the relevant ‘legal rule’ is to be identified”).
      Second, the majority overstates the degree to which the Gutierrez court
relied on the officers’ failure to monitor Gutierrez. After concluding its lengthy
analysis of the four factors contained in the San Diego Study, the court listed
several “facts bearing heavily against the officers,” one of which was the officers’
failure to monitor. The majority does not discuss the rest of that list, however:
(1) “[n]either officer dispute[d] that common and inexpensive alternatives to hog-
tying . . . were then available”, (2) “[n]either officer disputes that hog-tying has
been largely abandoned by police forces in most large cities across the nation”,
and (3) “unlike a rapidly evolving encounter with a potentially armed suspect in
which the officer must react quickly, the officers had time to contact a supervisor
to get advice on how to transport Gutierrez.” See Gutierrez, 139 F.3d at 450
(internal citations omitted). All of these facts also “bear[ ] heavily against the
officers” in this case. Id. at 449.
      Third, the majority incorrectly relies on Dr. Neuman’s study, which “casts
doubt on the conclusions of the San Diego Study.” See Hill, 587 F.3d at 235. The

                                          11
  Case: 11-30112    Document: 00511872779      Page: 12   Date Filed: 05/31/2012



                                  No. 11-30112

Gutierrez court stated that Dr. Neuman’s study was not in the record before the
court at that time, and it is not in the record before the court now. Accordingly,
it has no bearing on the holding in Gutierrez or on our analysis of whether
Gutierrez applies to the facts of this case. In questioning whether “Gutierrez
accurately depicts the dangers of four-point restraints for someone in a drug-
induced psychosis,” the majority inverts the qualified immunity analysis and
uses it as a vehicle for revisiting, rather than faithfully applying, Gutierrez.
      Fourth, the majority errs in contending that the lack of direct evidence
that the officers knew Khan was under the influence of drugs distinguishes
Gutierrez. In addition to Gutierrez’s statement to the officers that he had “shot
some bad coke,” the Gutierrez court also relied on the fact that Gutierrez’s “eyes
were glassy, his speech was slurred, and he walked unsteadily, all classic
symptoms of drug use on which the officers received police academy training.”
Gutierrez, 139 F.3d 441. The officers in this case, faced with Khan’s erratic and
delusional behavior, had similar reasons to suspect Khan’s drug use. Moreover,
as Khan’s expert, Dr. Gould, testified, officers faced with an apparently
delusional individual are not equipped to ascertain whether the psychotic
episode is induced by cocaine (as in Gutierrez’s case), methamphetamine (as in
Khan’s case), another hallucinogenic drug, mental illness, or something else
entirely.
      Fifth, to the extent that the majority distinguishes Gutierrez on the basis
that Khan was under the influence of methamphetamine, not cocaine, this is
also error. Qualified immunity does not require that the law in this specific area
remain unsettled until this court has heard a case for every type of
hallucinogenic drug which might produce behavior like Gutierrez’s and Khan’s.
      In conclusion, although the Gutierrez holding was “very limited,” it applies
squarely to the facts of this case. Like Gutierrez, Khan was a “drug-affected
person in a state of excited delirium” who was allegedly “hog-tied and placed face

                                        12
  Case: 11-30112    Document: 00511872779      Page: 13    Date Filed: 05/31/2012



                                  No. 11-30112

down in a prone position.” See Gutierrez, 139 F.3d at 451 (“[O]ur holding today
is very limited. Both the San Diego Study and Criminal Law Update article
suggest hog-tying may present a substantial risk of death or serious bodily harm
only in a limited set of circumstances—i.e., when a drug-affected person in a
state of excited delirium is hog-tied and placed face down in a prone position.”).
Our decision in Hill did not unsettle the rule established by Gutierrez, and the
law in this area was clearly established.
                                        II
      Because I conclude that the law was clearly established, I now address
whether the plaintiffs in this case have raised a genuine issue of material fact
concerning the second prong of the qualified immunity analysis. The second
prong asks whether the officers’ actions were objectively reasonable “in light of
clearly established law and the information the [ ] officers possessed.”
Creighton, 483 U.S. at 640. “Qualified immunity thus protects an official whose
conduct was objectively reasonable, even if the conduct infringed upon a
constitutional right of the plaintiff.” Gutierrez, 139 F.3d at 445.
      As in Gutierrez, the plaintiffs have raised fact issues with respect to
whether Khan had taken drugs, whether he died from positional asphyxia, and
whether the police placed him in a hog-tie. The plaintiffs have also presented
expert testimony that the risk of a four-point restraint was exacerbated in
Khan’s case. Dr. Larry Gould testified about SCDS as follows:
      As reported in Key Note # 429, published by the [International
      Association of Chiefs of Police], the symptoms [of excited delirium]
      may include rapid onset of paranoia followed by aggression towards
      objects and may also include psychosis, violent behavior, and
      extraordinary strength; hallucinations; undressing in public; . . .
      thrashing after restraint; . . . yelling; and self-inflicting injuries.
      Certain types of drugs and/or alcohol consumption may exacerbate
      an incident of excited delirium. It is noted in almost all publications
      related to positional asphyxia that certain types of constrictions of
      the body such as hogtieing, being placed face down, having a knee

                                        13
  Case: 11-30112     Document: 00511872779       Page: 14    Date Filed: 05/31/2012



                                   No. 11-30112

      placed in the back, and being placed in a prone position could
      exacerbate the problem. . . . [T]he distinction between the sane
      person who acts in a deranged manner, the mentally ill person who
      acts psychotically, and the person who appears to be mentally ill
      due to the influence of drugs/alcohol is in many ways a moot point.
      Diagnoses should be left to the professional, while the immediate
      issue for the officer(s) is one of determining the intent and
      capabilities of the individual and taking those steps necessary to
      best insure the safety of the officer, the individual and others.

The district court offered the inexplicable conclusion that “nothing in [Dr.
Gould’s report] supports the inference that hog-tying Nayeem constituted deadly
force in this case.” The majority does not acknowledge Dr. Gould’s testimony at
all, despite its emphasis on Dr. Reay’s testimony in Gutierrez, which is not in the
current record. In both instances, judges have assumed the role of the juror. See
Flores v. City of Palacios, 381 F.3d 391, 399 (5th Cir. 2004). (“[W]hether a
particular use of force is ‘deadly force’ is a question of fact, not one of law.”).
      The plaintiffs also raise an important issue of whether the officers’
decision to remove Khan from the store itself created the need for the four-point
restraint. Although the majority purports not to reach the second prong of the
qualified immunity analysis, it addresses this issue in its final footnote,
reasoning that the decision to remove Khan from the store was not unreasonable
because the store was closing and Khan was not cooperating with store security.
I do not agree that these two facts alone can render the officers’ decision
objectively reasonable as a matter of law.
      The record shows that Khan was screaming that people outside were
trying to kill him, that he had calmed down to a degree once he was restrained
inside the store, and that he began to resist again once the officers took him
outside. Khan’s resistance was in accord with his apparent delusion. In his
mind, the officers were taking him back into harm’s way. It goes without saying
that Khan had to leave the store eventually, but on the facts as the plaintiffs


                                         14
  Case: 11-30112     Document: 00511872779       Page: 15    Date Filed: 05/31/2012



                                   No. 11-30112

have alleged them a reasonable jury could conclude that, given the apparent
nature of Khan’s delusion, the officers should have waited inside for medical
personnel to arrive and possibly avoided the need to use the four-point restraint
in the first place. Accordingly, I conclude that the plaintiffs raised genuine
issues of material fact with respect to the second prong of the qualified immunity
analysis.
                                           III
      In addition to my disagreement with the majority’s conclusions, I
respectfully recommend that this court consider prohibiting the application of
the four-point restraint to individuals who are in an apparent state of
diminished mental capacity. This rule would not be novel. See Cruz v. City of
Laramie, Wyo., 239 F.3d 1183, 1188 (10th Cir. 2001) (“We do not reach the
question of whether all hog-tie restraints constitute a constitutional violation per
se, but hold that officers may not apply this technique when an individual’s
diminished capacity is apparent.”). The majority suggests that a four-point
restraint in these circumstances is permissible if its application is brief and
under “constant supervision.” This strange necessity counsels another look at
our law—the majority sanctions the use of a restraint that, when used on a
certain group of vulnerable individuals, carries such a risk of death that it can
only be applied legally if someone maintains constant vigilance and removes the
restraint at the first sign of distress.
      Of course, I am mindful of the need to balance the individual’s right to be
free from excessive force against the tremendous demands placed on police
officers in the field. It is no coincidence that two of the three four-point restraint
death cases that have come before this court involved individuals who were
experiencing some sort of psychotic episode. Those who have lost contact with
reality can pose a grave danger to themselves, to police officers, and to the
general public. But the law should also take account of the fact that these

                                           15
  Case: 11-30112    Document: 00511872779     Page: 16    Date Filed: 05/31/2012



                                  No. 11-30112

individuals may be uniquely susceptible to harm from a four-point restraint.
      Furthermore, a broad restriction on the four-point restraint may not
substantially disturb current police practices. There is evidence that the hog-tie
may already be dying its own slow death. See Gutierrez, 139 F.3d at 449 (“The
Criminal Law Update article, published in the fall of 1994 by the Texas Office
of the Attorney General, notes that ‘Texas agencies that have banned the use of
hog-tying include Dallas, San Antonio, Austin, Corsicana, and the DPS.’
Although the depositions of SAPD representatives call into doubt whether the
SAPD had indeed banned hog-tying, just ten days after Gutierrez’s death, SAPD
Captain Benavides sent officers a memo ‘reminding’ them that the use of a hog-
tie on an arrestee was not allowed.” (internal citation omitted)). Indeed, my
suggested holding would place no new prohibition on the defendant-officers in
this case. The Jefferson Parish Sheriff’s Office had already banned the hog-tie
by the time of Khan’s death.
      It may be time for a new restriction on the four-point restraint.
Regardless, Nayeem Khan’s family brought claims that, under this court’s
clearly established precedent, should have survived summary judgment. I
respectfully dissent.




                                       16